Case:19-17634-KHT Doc#:51 Filed:06/22/20   Entered:06/22/20 16:25:40 Page1 of 14
     Case:19-17634-KHT Doc#:51 Filed:06/22/20                   Entered:06/22/20 16:25:40 Page2 of 14



DEBTOR(S):CFW Resources, LLC                                            CASE NO:              19-17634

                                                    Form 2-B
                           CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                      For Period:    5/1/2020 to          5/31/2020


CASH FLOW SUMMARY                                                       Current
                                                                        Month                  Accumulated

1. Beginning Cash Balance                                       $           252,138 (1)   $         252,138 (1)

2. Cash Receipts
     Operations                                                                 6,125                119,133
     Sale of Assets                                                                 -                      -
     Loans/advances                                                                 -                      -
     Collection of AR                                                               -               103,365

     Total Cash Receipts                                        $               6,125     $         222,498

3. Cash Disbursements
     Operations                                                                     -                      -
     Debt Service/Secured loan payment                                              -                      -
     Professional fees/U.S. Trustee fees                                            -                      -
     Professional fees paid from retainer (e.g. COLTAF accts)                       -                      -
     Other                                                                          -                      -

     Total Cash Disbursements                                   $                   -     $                -

4. Net Cash Flow (Total Cash Receipts less
       Total Cash Disbursements)                                                6,125                 6,125


5 Ending Cash Balance (to Form 2-C)                             $           258,263 (2)   $         258,263 (2)

CASH BALANCE SUMMARY                                                                              Book
                                                        Financial Institution                    Balance

  DIP - CHECKING - 3423                             Wells Fargo                           $         258,263
  DIP Operating Account                                                                                    0

  DIP State Tax Account                                                                                    0
  DIP Payroll Account                                                                                      0
  Other Operating Account                                                                                  0
  Retainers held by professionals (i.e. COLTAF)                                                            0

  TOTAL (must agree with Ending Cash Balance above)                                       $         258,263 (2)

(1) Accumulated beginning cash balance is the cash available at the commencement of the case and retainers.
    Current month beginning cash balance should equal the previous month's ending balance.
(2) All cash balances should be the same.

Footnotes                                                                                     Rev. 01/01/2018
      Case:19-17634-KHT Doc#:51 Filed:06/22/20                    Entered:06/22/20 16:25:40 Page3 of 14


(a)   Note (PetroShare Corp and CFW Resources are jointly administered), therefore
      all professional fees related to the bankruptcy filing are paid by PetroShare Corp
      as a debtor in possession.
     Case:19-17634-KHT Doc#:51 Filed:06/22/20                                 Entered:06/22/20 16:25:40 Page4 of 14

DEBTOR(S):                    CFW Resources, LLC                                      CASE NO:                 19-17634

                                                                  Form 2-B
                                      CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                                   For Period:     5/1/2020      to           5/31/2020

CASH RECEIPTS DETAIL                                        Account No:                       1995813423
(attach additional sheets as necessary)

           Date                       Payer                                       Description                      Amount
             5/12/2020        PDC ENERGY                         REVENUE                                             6,124.87


                                                                 Total Cash Receipts                       $          6,124.87 (1)


(1) Total for all accounts should agree with total cash receipts listed on Form 2-B, page 1                    Rev. 01/01/2018


   AR OS at 11.30.2019              103,635
                                  -97,510.13    Revenue and or revenue suspense
   Total Cash Receipts                 6,125    (ties to above)
      Case:19-17634-KHT Doc#:51 Filed:06/22/20                           Entered:06/22/20 16:25:40 Page5 of 14

DEBTOR(S): CFW Resources, LLC                                                            CASE NO: 19-17634

                                                      Form 2-B
                           CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                               For Period:     5/1/2020     to   5/31/2020


CASH DISBURSEMENTS DETAIL                                 Account No:                    #
(attach additional sheets as necessary)

      Date       Check No.                Payee                       Description (Purpose)               Amount
                                                                                                   $




                                                            Total Cash Disbursements               $                0 (1)



(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1       Rev. 01/01/2018
      Case:19-17634-KHT Doc#:51 Filed:06/22/20                      Entered:06/22/20 16:25:40 Page6 of 14
DEBTOR(S): CFW Resources, LLC                                               CASE NO:                   19-17634

                                                      Form 2-C
                                       COMPARATIVE BALANCE SHEET
                                       For Period Ended:     5/31/2020
                                                                                   Current               Petition
ASSETS                                                                             Month                 Date (1)
Current Assets:
 Cash (from Form 2-B, line 5)                                               $        258,263       $        12,429
 Accounts Receivable (from Form 2-E)                                                       -               103,635
 Receivable from Officers, Employees, Affiliates                                           -                     -
 Inventory                                                                                 -                     -
 Other Current Assets :(List)    Intercompany                                        364,630               397,032
                                                                                           -                     -
     Total Current Assets                                                   $        622,893       $       513,096
Fixed Assets:
 Land                                                                       $                -     $                -
 Building                                                                                    -                      -
 Equipment, Furniture and Fixtures                                                           -                      -
     Total Fixed Assets                                                                      -                      -
 Less: Accumulated Depreciation                                             (                -   ) (                - )
     Net Fixed Assets                                                       $                -     $                -

 Other Assets (List):                                                                        -                      -
                                                                                             -                      -

     TOTAL ASSETS                                                           $        622,893       $       513,096

LIABILITIES
 Post-petition Accounts Payable (from Form 2-E)                             $                -     $                -
 Post-petition Accrued Professional Fees (from Form 2-E)                                     -                      -
 Post-petition Taxes Payable (from Form 2-E)                                                 -                      -
 Post-petition Notes Payable                                                                 -                      -
 Other Post-petition Payable(List):Revenue to be allocated                                   -                      -
                                                                                             -                      -

     Total Post Petition Liabilities                                        $                -     $                -
Pre Petition Liabilities:
 Secured Debt (a)                                                                 14,300,715             14,300,715
 Priority Debt                                                                             -                      -
 Unsecured Debt (b)                                                                  (64,815)                 8,474

     Total Pre Petition Liabilities                                         $     14,235,900       $     14,309,189
     TOTAL LIABILITIES                                                      $     14,235,900       $     14,309,189

OWNERS' EQUITY
 Owner's/Stockholder's Equity                                               $              -       $              -
 Retained Earnings - Prepetition                                                 (13,768,639)           (13,796,093)
 Retained Earnings - Post-petition                                                   155,632                      -

     TOTAL OWNERS' EQUITY                                                   $    (13,613,007)      $    (13,796,093)

     TOTAL LIABILITIES AND OWNERS' EQUITY                                   $        622,893       $       513,096


(1) Petition date values are taken from the Debtor's balance sheet as of the petition date or are the values
    listed on the Debtor's schedules.                                                                 Rev. 01/01/2018
Footnotes
(a) This amount represents the outstanding balance of the Sr. Secured Credit Facility, this has been presented
      herein as CFW Resources, LLC has been included as a guarantor
(b) Amount represents undistributed revenues receivable has been recorded on PetroShare ledger
      through intercompany
  Case:19-17634-KHT Doc#:51 Filed:06/22/20                            Entered:06/22/20 16:25:40 Page7 of 14


DEBTOR(S):            CFW Resources, LLC                                                         CASE NO: 19-17634

                                                 Form 2-D
                                        PROFIT AND LOSS STATEMENT
                                       For Period          5/1/2020 to             5/31/2020

                                                                                   Current                   Accumulated
                                                                                   Month                       Total (1)

Gross Operating Revenue                                                     $          6,125             $        155,362
Less: Discounts, Returns and Allowances                                 (                  0)            (              0)
       Net Operating Revenue                                            $              6,125             $        155,362

Cost of Goods Sold                                                                           0                           0

       Gross Profit                                                     $              6,125             $        155,362

Operating Expenses
   Officer Compensation                                                 $                    0           $              0
   Selling, General and Administrative                                                       0                          0
   Rents and Leases                                                                          0                          0
   Depreciation, Depletion and Amortization                                                  0                          0
   Other (list):    Production Taxes                                                         0                       1757
                                                                                             0                          0

   Total Operating Expenses                                             $                    0           $           1757

       Operating Income (Loss)                                          $              6,125             $        153,605

Non-Operating Income and Expenses
   Other Non-Operating Expenses                                         $                    0           $               0
   Gains (Losses) on Sale of Assets                                                          0                           0
   Interest Income                                                                           0                           0
   Interest Expense                                                                          0                           0
   Other Non-Operating Income                                                                0                           0
   Net Non-Operating Income or (Expenses)                               $                    0           $               0

Reorganization Expenses
   Legal and Professional Fees                                          $                    0           $               0
   Other Reorganization Expense                                                              0                           0

   Total Reorganization Expenses                                        $                    0           $               0

       Net Income (Loss) Before Income Taxes                            $              6,125             $        153,605

Federal and State Income Tax Expense (Benefit)                                               0                           0

       NET INCOME (LOSS)                                                $              6,125             $        153,605

(1) Accumulated Totals include all revenue and expenses since the petition date.
                                                                                                             Rev. 01/01/2018
    Case:19-17634-KHT Doc#:51 Filed:06/22/20                                                                            Entered:06/22/20 16:25:40 Page8 of 14




DEBTOR(S):                         CFW Resources, LLC                                                 CASE NO: 19-17634

                                                            Form 2-E (Page 1 of 2)
                                                          SUPPORTING SCHEDULES
                    For Period:             5/1/2020                       to                    5/31/2020

                                                    Summary of Post-Petition Taxes
                                                1                          2                          3                          4

                                      Unpaid post-petition       Post-petition taxes          Post-petition tax        Unpaid post-petition
                                        taxes from prior      accrued this month (new       payments made this       taxes at end of reporting
           Type of tax                reporting month(1)            obligations)              reporting month         month (columns 1+2-3)
Federal
Employee income tax withheld
Employee FICA taxes withheld
Employer FICA taxes
Unemployment taxes
Other:____________________
State
Sales, use & excise taxes
Unemployment taxes
Other:____________________
Local
Personal property taxes
Real property taxes
Other:____________________
                                                                                Total unpaid post-petition taxes
(1) For first report, the beginning balance in column 1 will be $0; thereafter, beginning balance will be ending balance from prior report.

                                                 Insurance Coverage Summary (a)
                                                                                                                      Premium paid through
        Type of insurance             Insurance carrier        Coverage amount          Policy expiration date               date
Workers' compensation
General liability
Property (fire, theft, etc.)
Vehicle
Other (list):
Other (list):
If any policies were renewed or replaced during reporting period, attach new certificate of insurance.

(a) CFW is a wholly owned subsidiary of PetroShare Corp, see coverage summary at PetroShare Corp                            Page 1 of 2
    Monthly operating report                                                                                             Rev. 01/01/2018
      Case:19-17634-KHT Doc#:51 Filed:06/22/20                                                                                                                 Entered:06/22/20 16:25:40 Page9 of 14




            DEBTOR(S): CFW Resources, LLC                                                     CASE NO: 19-17634

                                                      Form 2-E (Page 2 of 2)
                                                    SUPPORTING SCHEDULES
                For Period:                    5/1/2020               to                          5/31/2020


                              Accounts Receivable Aging Summary (attach detailed aging report)
                                     30 days or less           31 to 60 days             61 to 90 days             Over 90 days           Total at month end
Pre-petition receivables
Post-petition receivables
Total


                      Post-Petition Accounts Payable Aging Summary (attach detailed aging report)
                                     30 days or less           31 to 60 days             61 to 90 days             Over 90 days           Total at month end
Trade Payables
Other Payables
Total

                      SCHEDULE OF PAYMENTS TO ATTORNEYS AND OTHER PROFESSIONALS
                                      Month-end                   Current                   Paid in
                                       Retainer                   Month's                   Current              Court Approval              Month-end
                                       Balance                    Accrual                   Month                     Date                  Balance Due *
Debtor's Counsel                 $                         $                         $                                                  $
Counsel for Unsecured
  Creditors' Committee
Trustee's Counsel
Accountant
Other:
Total                            $
*Balance due to include fees and expenses incurred but not yet paid.


                     SCHEDULE OF PAYMENTS AND TRANSFERS TO PRINCIPALS/EXECUTIVES**
        Payee Name                                   Position                                     Nature of Payment                             Amount
                                                                                                                                        $




**List payments and transfers of any kind and in any form made to or for the benefit of any proprietor, owner, partner, shareholder, officer, or director.
                                                                                                                                               Page 2 of 2
Footnotes                                                                                                                                   Rev. 01/01/2018
        Case:19-17634-KHT Doc#:51 Filed:06/22/20                             Entered:06/22/20 16:25:40 Page10 of 14

    DEBTOR(S): CFW Resources, LLC                                              CASE NO: 19-17634


                                                        Form 2-F
                                               QUARTERLY FEE SUMMARY *
                                         For the Month Ended:    5/31/2020

                                                 Cash                        Quarterly                                    Date
Month              Year                     Disbursements **                 Fee Due           Check No.                  Paid

January                     $                                       0
February                                                            0
March                                                               0

   TOTAL 1st Quarter        $                                       0$

April                       $                                       0
May                                                                 0
June                                                                0

   TOTAL 2nd Quarter        $                                       0$

July                        $                                       0
August                                                              0
September                                                           0

   TOTAL 3rd Quarter        $                                       0$

October                     $
November                                                            0
December                                                            0

   TOTAL 4th Quarter        $                                       0$


                                         FEE SCHEDULE (as of JANUARY 1, 2018)
                                    Subject to changes that may occur to 28 U.S.C. §1930(a)(6)
Quarterly Disbursements            Fee                                    Quarterly Disbursements                              Fee
$0 to $14,999.....................  $325                                  $225,000 to $299,999..................                 $1,950
$15,000 to $74,999.............     $650                                  $300,000 to $999,999.........................          $4,875
$75,000 to $149,999............. $975                                     $1,000,000 or more***.................       1% of quarterly
$150,000 to $224,999......... $1,625                                                                                 disbursements or
                                                                                                                  $250,000, whichever is
                                                                                                                 less (subject to change
                                                                                                                     after 9/30/2018)***

* This summary is to reflect the current calendar year's information cumulative to the end of the reporting period

** Should agree with line 3, Form 2-B. Disbursements are net of transfers to other debtor in possession bank accounts

*** For disbursements in excess of $1,000,000, this amount is subject to annual adjustment. Please refer to
     https://www.justice.gov/ust/chapter-11-quarterly-fees

Failure to pay the quarterly fee is cause for conversion or dismissal of the chapter 11 case. [11 U.S.C. Sec. 1112(b)(10)]
In addition, unpaid fees are considered a debt owed to the United States and will be assessed interest under 31 U.S.C. §3717
   Footnotes                                                                                                        Rev. 01/01/2018
Case:19-17634-KHT Doc#:51 Filed:06/22/20                      Entered:06/22/20 16:25:40 Page11 of 14



DEBTOR(S):CFW Resources, LLC                                              CASE NO: 19-17634

                                                Form 2-G
                                             NARRATIVE
                        For Period Ending: 5/31/2020

Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors,
or the court during the reporting period, any unusual or non-recurring accounting transactions that are reported in
the financial statements, and any significant changes in the financial condition of the debtor which have occurred
subsequent to the report date.

On May 1, 2020, the Court entered an order approving modifications to the Debtor’s Plan of Liquidation and
establishing deadlines for resolicitation [Docket No. 572]. On May 14, 2020, the Court entered an order
sustaining the Debtor’s objection to BJ Services’ secured claim, reducing the amount of BJ Services’ claim
and reclassifying the claim as a general unsecured claim [Docket No. 578]. On May 22, 2020, the Court held a
hearing on confirmation of the Debtor’s plan and entered an order confirming Debtor’s Plan [Docket No. 595].




                                                                                                   Rev. 01/01/2018
Case:19-17634-KHT Doc#:51 Filed:06/22/20   Entered:06/22/20 16:25:40 Page12 of 14
Case:19-17634-KHT Doc#:51 Filed:06/22/20   Entered:06/22/20 16:25:40 Page13 of 14
 Case:19-17634-KHT Doc#:51 Filed:06/22/20                        Entered:06/22/20 16:25:40 Page14 of 14



                       CFW RESOURCES - Wells Fargo Bank
                          Corporate Bank Reconciliation                         Prepared by:       M Temple
                                     5/31/20                                    Reviewed by:

                                             Beginning                                                  Ending
                                              Balance          Deposits              Checks &           Balance
                                             4/30/2020         & Interest           Withdrawals        5/31/2020

Per bank statement:                      $    252,138.45   $       6,124.87     $              -   $    258,263.32
Deposits in transit:         Beginning               -                      -                                  -
                               Ending                -                                                         -
Outstanding checks:          Beginning               -                                         -               -
                               Ending                                                          -               -

Per cash book                            $    252,138.45   $       6,124.87     $              -   $    258,263.32

Deposits in transit:                                                    Bank fees & adjustments:
                                                     -
                                                     -                                                         -
                                         $           -                                             $           -


Outstanding checks:




                                                                                                               -
